Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 17, 2015

The Court of Appeals hereby passes the following order:

A16E0007. BENEDEK v. ADAMS, et al.

      On June 24, 2015, this court issued in an opinion in Case No. A15A0088
(Benedek v. The Board of Regents of the University System of Georgia, et al.), in
which we reversed in part, vacated in part, and remanded with direction for the trial
court to apply the proper standard for the addition of parties, and to consider whether
the claims asserted against the original defendants in Benedek’s second amended
complaint are subject to dismissal on the merits. On July 23, 2015, the trial court
issued an order denying Benedek’s motion for leave to add additional defendants,
granting his motion to add his wife as a plaintiff, granting his request to amend his
complaint to add additional claims against the original defendants, but nevertheless
granting the defendants’ motion to dismiss on grounds that those claims are barred
by the doctrine of sovereign immunity.
      Following this ruling, on August 19, 2015, Benedek filed a petition for
mandamus against the trial judge “seeking to enforce his absolute legal right to amend
his complaint.” On August 24, 2015, Benedek moved to vacate the trial court’s July
23, 2015 dismissal order. On the same day, the trial court granted his motion to
extend the time for filing a notice of appeal by 30 days, which allows Benedek until
September 21, 2015 to do so. Nevertheless, Benedek has filed an emergency motion
in this court seeking relief from the July 23, 2015 order of the trial court until the
September 25, 2015 deadline for the trial court to rule upon his petition for
mandamus.
      Because a ruling from this court is not necessary to preserve jurisdiction of an
appeal and there is no contested issue that would become moot, Benedek’s emergency
motion for relief is hereby DENIED.
                                      Court of Appeals of the State of Georgia
                                                                           09/17/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.